Exhibit 10(a)
[harrislogosmalla02.jpg]
HARRIS CORPORATION
 
1025 West NASA Boulevard
 
Melbourne, FL USA 32919
 
phone 1-321-727-9100
 
www.harris.com





                                            
















PERSONAL & CONFIDENTIAL


December 17, 2014


Rahul Ghai
381 Hemlock Road
Fairfield, CT 06824


Re: Offer of Employment




Dear Rahul:


Congratulations! I am pleased to offer you the position of Vice President,
Finance, reporting to Mick Lopez, Senior Vice President and Chief Financial
Officer. This is an executive-level position based in Herndon, VA, commencing on
or around February 12, 2015, and your responsibilities will be as discussed.


Rahul, we believe you will make an outstanding contribution to the Harris
organization, and as such, we have crafted a total rewards package for you,
consistent with Harris executive compensation program design. The elements of
this package include:


1)
An annual base salary of $325,000 payable bi-weekly. Base salaries are reviewed
annually, with adjustments made (generally effective in September) subject to
both business and personal performance.



2)
A one-time Restricted Stock Award (RSA) of 14,600 RSA’s with an approximate
grant value of $1,000,000 to offset foregone equity from your current employer
and as an incentive to join Harris. This award will be granted on the first New
York Stock Exchange trading day during the month following your start date (if
that trading day occurs within a Quiet Period as defined by Harris’ equity grant
policy, the grant date will be the first trading day following the end of the
Quiet Period). Assuming continued employment with the company, this award will
vest ratably over three years, in equal amounts on the grant date anniversary.



3)
A one-time sign-on bonus of $150,000 less applicable taxes and other
withholdings, payable within forty-five (45) days of hire to offset your current
employer’s forgone annual incentive and as an incentive to join Harris. Should
you voluntarily terminate your employment with Harris within twenty-four (24)
months of hire, you will be required to repay this bonus.



4)
As a Harris executive, you will participate in the Harris Annual Incentive Plan
(“AIP”). Your FY15 target opportunity will be 60% of base salary. Incentive
awards are paid based on the achievement of pre-established, annual business
operating metrics and the successful completion of personal performance
objectives set during the annual performance management cycle. Incentive awards
may range from 0% to 200% of target based on business and personal performance.
Your participation in AIP will begin on your start date and be pro-rated for the
year. To the extent earned, payouts are made in September following the fiscal
year end, net of applicable withholdings and deductions.



5)
Eligibility to accept annual equity awards granted by Harris Corporation under
the Harris Corporation 2005 Equity Incentive Plan (the “Plan”), with a target
value of $300,000. These awards are typically delivered in the form of stock
options and performance share units and are granted in late August following the
Board of Directors approval of annual equity awards to other Harris executives.
Once approved, the awards are subject to the applicable terms and conditions in
effect at the time of the grant. Annual equity grants are performance based and
the amount awarded may vary. Your FY16 grant, scheduled to be granted in August
2015, will not be prorated in any way, as related to your mid-fiscal year hire
date.







--------------------------------------------------------------------------------





6)
Eligibility to participate in the Harris Corporation Retirement Plan 401(k) with
a company match equivalent to 100% of the first 6% of employee contributions.
While you will be immediately eligible to participate in the plan up to
individual plan contribution limits, company match contributions will only be
made after one year of service.



7)
Eligibility to participate in the Harris Corporation Supplemental Executive
Retirement Plan (“SERP”) during the next annual open enrollment period. This IRS
non-qualified retirement plan preserves your ability to make pre-tax
contributions, and receive employer match contributions (after one year of
service) above the qualified IRS limits and in accordance with the plan terms.



8)
Eligibility to participate in the Harris Performance Reward Plan (“PRP”) with a
target of 2% of total cash compensation after one year of service. PRP awards
are paid based on the achievement of pre-established, annual business operating
metrics, and may range from 0% to 200% of target.



9)
Participation in Harris health and welfare benefit plans, including qualified
dependents as applicable. These plans include medical, prescription, dental,
vision, life and short and long-term disability benefits. Coverage under these
programs is effective, should you choose to participate, as soon as day one of
employment with Harris Corporation.



10)
One hundred twenty (120) hours of vacation annually under the Harris Paid Time
Off Program. The use of additional personal time is at the discretion of your
supervisor.



11)
Relocation benefits to assist with your move from Fairfield, CT to the Herndon,
VA area. Benefits will include, but not be limited to the Harris Home Buyout
Option; loss on home sale assistance not to exceed $100,000; home purchase
assistance; ninety (90) days of temporary living accommodations; the packing and
shipment of household goods; and a disruption bonus equivalent to one month of
base salary less applicable taxes and other withholdings. Additional details
regarding your relocation benefits will be provided under separate cover.



12)
In the event that your employment is involuntarily terminated within twenty-four
(24) months following your date of hire and the termination is a Qualifying
Termination, the company will provide you with a cash severance amount equal to
your then current base salary. Payment of this severance is conditioned on you
executing a release of all claims against Harris and its affiliates in a form
satisfactory to Harris within 45 days following your separation and not revoking
such release. This severance amount will be subject to appropriate withholdings
and deductions. This severance amount will be paid to you in a lump sum within
sixty (60) days following your separation from service; provided, however, that
if such sixty (60) day payment period begins in one calendar year and ends in a
second calendar year, then payment shall occur in the second calendar year.
After the expiration of twenty-four (24) months following your date of hire,
your separation/severance pay eligibility will be solely pursuant to Harris’
Severance Pay Plan.



For this purpose, a “Qualifying Termination” is either (a) a voluntary
termination for “Good Reason”, or (b) an involuntary termination of your
employment by the Company other than (i) for Cause; or (ii) as a result of the
sale by the Company of the stock or assets of a subsidiary, business unit or
division of the Company; provided, however, that if you are not offered
comparable employment (as determined in good faith by the Company) by the
purchaser of such stock or assets, the involuntary termination of your
employment by the Company shall be considered a “Qualifying Termination”.


For purposes of this offer letter, “Good Reason” shall mean without your
consent, the occurrence of any of the following events:


i.
a material diminution of your employment duties (a change in your title shall
not, itself, constitute a diminution of duties);

ii.
a material reduction in your base salary;

iii.
a material reduction in the target value of your annual cash incentive; or

iv.
a requirement that your place of employment be more than fifty (50) miles from
Herndon, VA.



Further, for purposes of this offer letter, “Cause” shall mean:


i.
a willful breach or failure to satisfy any material provision or condition of
this offer letter, including without limitation, those set forth under
“Conditional Offer” below;





--------------------------------------------------------------------------------




ii.
your substantial and continuing failure or refusal to perform your material
duties as Vice President, Finance or to perform specific directives of the Board
or of the officer to whom you report that are consistent with your position;

iii.
any failure by you to devote your full working time to the Company or any
unexcused, repeated or prolonged absence from work by you (other than as a
result of, or in connection with, sickness, injury or disability) during a
period of ninety (90) consecutive days;

iv.
any reckless or willful misconduct (including action or failures to act) by you
that causes material harm to the business or reputation of the Company or its
subsidiaries;

v.
any willful or reckless breach of a statutory or common law duty of loyalty to
the Company or its subsidiaries;

vi.
any act of fraud, dishonesty, embezzlement, theft or unethical business conduct
by you in connection with your duties or in the course of your employment, or
your admission or conviction of a felony or of any crime involving moral
turpitude, fraud, dishonesty, embezzlement, theft, or misrepresentation;

vii.
your willful violation of a material Company policy that is generally applicable
to all employees of the Company (including the Company’s Standards of Business
Conduct); or

viii.
a failure by you to cooperate in an internal Company investigation after being
instructed by the Board or the officer to whom you report to cooperate.



13)
Conditional Offer. You understand and agree that this employment offer is
conditional and expressly subject to your complying with the following
pre-conditions of employment:



a.
You complete your relocation to the Herndon, VA area within twenty-four (24)
months of your start date.

b.
You accurately completed Harris’ Disclosure of Potential Employment Conflicts
form and fully disclosed, and provided copies where applicable, of any written
or other agreements or understandings to which you are a party that relate to
the protection of confidential, trade secret or proprietary information;
non-competition restrictions; non-solicitation or no-hire prohibitions
(employees or customers); and/or ownership of invention provisions.  You affirm
that your employment with Harris will not violate any such agreements or
understandings.

c.
You pass a drug test prior to commencing employment. A failed drug test will
cause you to be ineligible for hire by Harris for at least twelve months.

d.
You undergo background and reference checks with results that are satisfactory
to Harris.

e.
You execute Harris’ standard Employee Agreement (copy enclosed) at orientation.

f.
You execute and timely return all forms and other documents required for Harris
to complete the employment process.





I look forward to you joining the Harris team, and am confident that you will
make many significant contributions to the organization. Should you accept the
terms of this offer, please sign and date below, and fax a copy of this letter
to me at 321-726-3301 or send it via email at rduffy@harris.com. We would ask
that you bring the original signed version with you on your first day of work.






Sincerely,                        








/s/ Robert L. Duffy
Robert L. Duffy
Senior Vice President, Human Resources & Administration    
Harris Corporation












--------------------------------------------------------------------------------






ACKNOWLEDGEMENT & ACCEPTANCE


I understand that this conditional offer letter constitutes the full, complete,
and final agreement between Harris and me regarding the initial terms of my
employment. I also understand that my employment with Harris is at-will and that
this conditional offer does not constitute a fixed term contract of employment
or a guarantee of continued employment for any period. My signature below
confirms that I accept the terms and conditions of this employment offer.




Accepted and Agreed,






/s/ Rahul Ghai
 
Date:
1/15/2015
 
Signature: Rahul Ghai
 
 
 
 







